      Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 1 of 43



             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


FAIR FIGHT ACTION, et al., )
                            )
       Plaintiffs,          )
                            )
V.                          )      Civ. Action No. 1: l 8-cv-05391-SCJ
                            )
BRAD RAFFENSPERGER, )
in his official capacity as )
Secretary of State of the   )
State of Georgia, et al.,   )
                            )
       Defendants.
------"--=-"-'-----         )



              EXPERT REPORT OF MICHAEL P. MCDONALD

                      Associate Professor of Political Science
                               University of Florida
                                222 Anderson Hall
                                 P.O. Box 117325
                              Gainesville, FL 32611




February 17, 2020
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 2 of 43




Expert Report of Dr. Michael P. McDonald
I am Dr. Michael P. McDonald, an Associate Professor of Political Science at the
University of Florida. I am widely regarded as a leading expert on United States
elections. I have published extensively on elections in peer-reviewed journals and I
produce what many consider to be the most reliable turnout rates of the nation and
the states.1 I have specifically published peer-reviewed articles on the reliability of
voter registration files 2 and matching algorithms as applied to voter registration
files. 3 In the course of my election work, I consulted for the United States Election
Assistance Commission, the Department of Defense’s Federal Voting Assistance
Program, the Colorado Secretary of State, the Virginia Division of Elections, the
media’s National Exit Poll organization, the Associated Press, ABC News, and
NBC News.
I have testified or submitted expert reports in numerous election-related cases.
With respect specifically to voter registration, I was an expert witness for plaintiffs
challenging the Georgia Secretary of State’s exact match policy. 4 I was an expert
witness for plaintiffs challenging the Kansas requirement for documentary proof of
citizenship. 5 I have been an expert witness in other litigation specifically involving
voter registration in Florida6 and Washington. 7 I also have an extensive publishing
record and experience testifying in redistricting and other election-related cases.
In this report, in addition to my expertise in election administration, I am asked to
provide analysis of a survey I directed. I have experience in the area of survey

1
 Michael P. McDonald & Samuel Popkin. 2001. “The Myth of the Vanishing
Voter.” American Political Science Review 95(4): 963-974.
2
 Michael P. McDonald. 2007. “The True Electorate: A Cross-Validation of Voter
File and Election Poll Demographics.” Public Opinion Quarterly 71(4): 588-602.
3
 Michael P. McDonald & Justin Levitt. 2008. “Seeing Double Voting: An
Extension of the Birthday Problem.” Election Law Journal 7(2): 111-22.
4
 Georgia State Conf. of the NAACP, et al. v. Brian Kemp, No. 2:16-cv-00219-
WCO (N.D. Ga.).
5
 Fish v. Kobach, No. 2:16-cv-02105 (D. Kan.).
6
 League of Women Voters of Florida v. Browning, No. 1:08-cv-21243-CMA (S.D.
Fla.).
7
 Washington Association of Churches v. Reed, No. 2:06-cv-00726-RSM (W.D.
Wa.).
                                           1
        Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 3 of 43



methodology. Among my experience in the survey research area, I worked for
NBC News to analyze polls during the 1996 Republican National Convention; I
co-designed a survey module for a Pew Survey Research Center’s 2006 pre-
election poll; since 2004 I have periodically consulted for Edison Media Research,
which conducts the media’s national exit polls; and I designed a 2017 survey of
Florida registered voters. I have published four peer-reviewed articles in Public
Opinion Quarterly, the leading academic survey research journal, and I have
published several articles and book chapters on the reliability of election surveys
including in Political Analysis, the top political science research methods journal.
The U.S. Census Bureau invited me to present my research on how to improve the
Current Population Survey at the 2019 “Summer at the Census Workshop”.
Please see my curriculum vitae (Attachment A) for more information about my
qualifications.
In prior work in this case, I analyzed a list of 120,561 Georgia registered voters
who were removed from the voter registration rolls on December 16, 2019 for the
reason of “No Contact” with local election officials.
I am compensated at a rate of $400/hour for my work on this case.

   I.     Summary
I have been asked by Plaintiff’s counsel to investigate the reliability of a list of
313,243 registrants whom the Georgia Secretary of State’s office scheduled for
removal from the state’s voter registration database (the “Purge List”).
The Secretary of State’s office has acknowledged that 22,896 of 313,243
registrants, or 7.3% of the original list, were inappropriately included on the Purge
List through no fault of the registered voters.
In this report, I discuss additional evidence that the Purge List includes many
thousands of registered voters who continue to reside at the addresses where they
were registered to vote.
In summary, that evidence includes:
   • In a survey I directed, 85.3% of the people spoken with whose registrations
     were cancelled by the Secretary of State because of “No Contact” verified
     that they have not, in fact, moved from the address that they were registered
     to vote at (hereafter, “voter registration address”).

                                           2
          Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 4 of 43




    • National Change of Address (NCOA) matches conducted by two voter
      registration list vendors suggest that over 60% of the “No Contact”
      registrants cancelled by the Secretary of State continue to live at their voter
      registration address.
    • Based upon the same NCOA matching evidence, only 86.4% of the
      registered voters set to be purged for “Inactive Reason of NCOA”—i.e.,
      presence in the NCOA database—actually appear in the NCOA database. I
      do not have sufficient information to determine the reasons for this
      discrepancy, but it raises significant concerns that Georgia may be purging
      voters for reason of NCOA who have not actually submitted NCOA forms
      for individual or family moves. This percentage likely overstates the
      percentage of voters that could have been purged in 2019 for reason of
      NCOA under Georgia law because it likely includes some registrants who
      filed an NCOA after Georgia’s NCOA deadline. 8
I reserve the right to update my opinions if additional information is obtained
during discovery in this case.

    II.     Data Sources
I examine four data sources in my analysis for this report.
The first data source is an Excel file of the Purge List downloaded from the
Georgia Secretary of State’s Elections Division web page entitled “2019 List
Maintenance.” 9 The Secretary of State’s office webpage describes the file as “[t]he
list of registrations subject to cancellation.”10 The file is titled “2019_NGE.xlsx,
and, according to its properties was created on October 30, 2019, at 7:47am by
John Hallman and last modified on October 30, 2019, at 11:39am by Kevin

8
  In order to be placed on the Purge List for the Inactive Reason of NCOA, a
registrant identified as filing an NCOA form with the U.S. Post Office needs to
have not responded to a mailing for 30 days. See O.C.G.A. § 21-2-233(c). In
order to be moved from the inactive list to cancelled status, the registrant must
have no contact with election officials for a period spanning at least two general
elections. See O.C.G.A. § 21-2-235(b).
9
  See: 2019 List Maintenance, Ga. Secretary of St.,
https://sos.ga.gov/index.php/elections/2019_list_maintenance (Accessed December
13, 2019).
10
   Id.
                                           3
         Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 5 of 43



Rayburn. This file does not include any changes to the Purge List that the Georgia
Secretary of State’s office may have implemented following the public disclosure
of the list.
The second data source is a Georgia statewide voter registration file generated by
the Secretary of State’s office on November 15, 2019. I hereafter refer to this file
as the “Voter File.”
The third data source is the result of a match of the Purge List by two data vendors,
L2 and TargetSmart, that includes information on whether or not a registrant filed
an NCOA and the type of NCOA: a business, family, or individual form. Also
included in the supplemental data appended to the Purge List by these data vendors
are registrants’ phone numbers where available.
The fourth data source is a phone survey of registrants on the Purge List that I
directed and that was conducted by the polling firm Latino Decisions.

     III. Scope of Analysis
There are 313,243 voter records in the Purge List. Each voter record is listed as
having an “Inactive Reason” of (a) “NCOA”, (b) “No Contact”, or (c) “Returned
Mail.” It is my understanding that these Inactive Reasons refer to the following:
     • NCOA refers to a match of Voter File records with the United State Post
       Office’s National Change of Address database, which records information
       on individuals who file a change of address form with the post office for
       themselves as an individual, their family, or their business. 11
     • No Contact refers to registrants who have not had any contact with Georgia
       election officials after a specified date. For records in the Purge File, the date
       of last contact is November 6, 2012. (The Georgia Secretary of State’s office
       later determined this date was in error and reinstated voters with contact
       after January 1, 2012.)
     • Returned Mail refers to mail addressed to the registrant that the post office
       returned to election officials because the mail was undeliverable.
I match the Purge List with the November 15 Voter File using the voter
registration number common to both datasets. When I do this merge, I find

11
  Official USPS Change-of-Address, USPS,
https://moversguide.usps.com/mgo/disclaimer (Accessed February 15, 2020).
                                       4
        Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 6 of 43



313,030 records in the Purge List with the same voter registration number in the
Georgia Registered Voter File. The difference of 213 records could be due to a
number of reasons, the most likely being that state election officials removed these
voters from the Georgia Registered Voter File between October 31, 2019 (the last
modified date of the Purge List) and November 15, 2019 (the date of the Secretary
of State’s office generated the Voter File).
My analysis is limited to these 313,030 registrants on the Purge List for whom I
can find a matching record in the November 15, 2019, Voter File. I do not expect
that the absence of the 213 registrants substantively affects my analysis or
opinions.
After my preliminary analysis of the Purge List, the Georgia Secretary of State’s
Office acknowledged two errors affecting 22,896 registrants on the Purge List with
the Inactive Reason of “No Contact.”
     • 293 registrants were incorrectly identified as “No Contact” due to a data
       conversion issue affecting Lowndes County, Georgia.12
     • 22,603 registrants were incorrectly identified as “No Contact.” The Georgia
       Secretary of State’s office admitted they purged individuals who had failed
       to have contact with elections officials on or after November 7, 2012. The
       Secretary of State’s Office has now determined that the the legally correct
       date for a “No Contact” purge is individuals who failed to have contact on or
       after January 1, 2012.
I analyze the remaining 290,134 registrants from the 313,243 on the Purge List,
which excludes the 213 for whom I cannot match to the November 15 Voter File
and 22,896 whom the Secretary of State’s office acknowledges were erroneously
placed on the Purge List.

     IV. Characteristics of Registrants on the Purge List
I begin my analysis by describing the registrants on the Purge List and comparing
these registrants to the November 15 Voter File.


12
   See Geoff Hing, Georgia Nearly Purged Hundreds of Eligible Voters By
Mistake, APM Rep. (Nov. 8, 2019),
https://www.apmreports.org/story/2019/11/08/georgia-nearly-purged-hundreds-of-
eligible-voters-by-mistake.
                                       5
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 7 of 43



In each of the three tables that follow, I report statistics for registrants on the Purge
List whose Inactive Reason is NCOA, No Contact, Returned Mail, and the sum of
these three reasons, respectively. Statistics for all persons on the November 15,
2019, Voter File are presented in the last column.
In the bottom row of the tables, I provide the total count of registrants for each of
the three Inactive Reasons, and the percentage that each Inactive Reason
constitutes of the total number of persons on the Purge List. Those numbers, and
percentages are:
   • 108,256 registrants on the Purge List for the Inactive Reason of NCOA,
     which represents 37.3% of all registrants on the Purge List.
   • 97,577 registrants on the Purge List for the Inactive Reason of No Contact,
     which represents 33.6% of all registrants on the Purge List.
   • 84,301 registrants on the Purge List for the Inactive Reason of Returned
     Mail, which represents 29.1% of all registrants on the Purge List.
The primary purpose of this section is to establish baseline demographic statistics
for comparison in the analyses that follow.
      A. Race
Georgia registrants are asked to provide their race on their voter registration form,
with the following permissible answers recorded in the Voter File: American
Indian or Alaskan Native; Asian or Pacific Islander; Black not of Hispanic Origin;
Hispanic; Other; Unknown; or White not of Hispanic Origin.
In Table 1, I report the race distribution of registrants on the Purge List and the
Voter File. The race distribution for the three Inactive Reasons generally follow the
distribution for the Voter File. I note the three largest differences.
Overall there are 2.2 percentage points more registrants with an Unknown race
among the Purge List as compared to the Voter File. This difference for voters of
Unknown race likewise extends to the three Inactive Reasons: there are 3.1
percentage points more registrants for NCOA as compared to the Voter file; 2.3
percentage points more registrants for No Contact as compared to the Voter File;
and 1.2 percentage points more registrants for Returned Mail as compared to the
Voter File.
There are 2.0 percentage points more White Not of Hispanic Origin registrants on
the Purge List as compared to the Voter File. But here the differences are mixed

                                            6
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 8 of 43



when looking at the Inactive Reasons: 2.4 percentage points more registrants for
NCOA as compared with the Voter File for NCOA; 1.2 percentage points fewer
registrants for No Contact as compared with the Voter File; and 5.2 percentage
points more registrants for Returned Mail as compared with the Voter File.
Overall, there are 2.9 percentage points fewer Black Not of Hispanic Origin
registrants on the Purge List as compared with the Voter File. This difference for
voters of Back Not of Hispanc Origin Race extends to the three Inactive Reasons:
3.9 percentage points fewer registrants for NCOA as compared with the Voter File
for NCOA; 1.0 percentage points fewer registrants for No Contact as compared
with the Voter File; and 4.0 percentage points more registrants for Returned Mail
as compared with the Voter File. Consequently, among the three Purge List
Inactive Reasons, Blacks Not of Hispanic Origin have a higher percentage of
appearance on the Inactive Reason of No Contact (28.5%), than the for the reason
of NCOA (25.6%) or Returned Mail (25.5%).
      B. Age
I report in Table 2 age statistics among registrants on the Purge List and Voter File.
I calculate ages from the birth year provided in the Voter File (a column called
BIRTHDATE). I calculate four age ranges: 18-29, 30-44, 45-59, and 60+, that are
common age ranges used by polling organizations.
Registrants on the Purge List are older than registrants on the Voter File. There are
9.8 percentage points fewer registrants age 18-29 on the Purge List than on the
Voter File. This pattern extends to the three Inactive Reasons: there are 12.0
percentage points fewer registrants on the Purge List for the reason of NCOA as
compared with the Voter File; 7.4 percentage points fewer for No Contact as
compared with the Voter File; and 9.7 percentage points fewer for Returned Mail
as compared with the Voter File.
This lesser number of younger registrants on the Purge List than on the Voter File
is largely balanced out with more persons age 30-44 appearing on the Purge List
than the Voter File. There are 10.4 percentage points more registrants age 30-44 on
the Purge List than on the Voter File. This pattern extends to the three Inactive
Reasons: there are 12.1 percentage points more registrants on the Purge List for the
reason of NCOA as compared with the Voter File; 9.2 percentage points more
registrants for No Contact as compared with the Voter File; and 9.7 percentage
points more registrants for Returned Mail as compared with the Voter File.

                                          7
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 9 of 43



      C. Gender
Georgia registrants are asked to provide their gender on their voter registration
application, which are recorded in the Voter File as Male, Female, and Unknown.
I report in Table 3 gender statistics among registrants on the Purge List and Voter
File. Overall, there is little difference in the gender between the Purge List and
Voter File, with the overall Purge List gender percentages differing with the Voter
File by mere tenths of a percentage point.
There is some variation within the three Inactive Reasons, which are mirrored for
males and females. There are 2.6 percentage points more women on the Purge List
for the reason of NCOA as compared with the Voter File; 4.2 percentage points
more men among No Contact as compared with the Voter File; and 1.1 percentage
points more women among Returned Mail as compared with the Voter File.




                                         8
                     Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 10 of 43



Table 1. Race of Registrants on the Purge List
                                             Returned                     Grand              Nov. 15
                        NCOA    No Contact     Mail                        Total            Voter File
Race                  Count  % Count     % Count      %                 Count        %     Count       %
American Indian or
   Alaskan Native         85    0.1%       63    0.1%     70    0.1%       218     0.1%    12,730   0.2%
Asian or
  Pacific Islander     1,865    1.7%    2,343    2.4%    844    1.0%     5,052     1.7%   172,406   2.3%
Black not of
 Hispanic Origin      27,742 25.6% 27,849 28.5% 21,500 25.5%            77,091   26.6% 2,188,432    29.5%

Hispanic               2,535    2.3%    3,024    3.1%   2,121   2.5%     7,680     2.6%   239,430   3.2%

Other                  1,541    1.4%    1,508    1.5%   1,050   1.2%     4,099     1.4%   108,560   1.5%

Unknown               14,581 13.5% 12,345 12.7%         9,755 11.6%     36,681   12.6%    774,804   10.4%
White not of
  Hispanic Origin     59,907 55.3% 50,445 51.7% 48,961 58.1% 159,313             54.9% 3,927,913    52.9%
Total
(% of All)           108,256 37.3% 97,577 33.6% 84,301 29.1% 290,134 100.0% 7,424,275 100.0%




                                                    9
                     Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 11 of 43



Table 2. Age of Registrants on the Purge List

                  NCOA             No Contact       Returned Mail       Grand Total   Nov. 15 Voter File
Age            Count      %       Count       %      Count      %       Count       %    Count        %
18-29          10,124 9.4%        13,661 14.0%        9,890 11.7%       33,675 11.6% 1,588,460 21.4%
30-44          41,338 38.2%       34,435 35.3%      30,190 35.8%       105,963 36.5% 1,936,252 26.1%
45-59          29,474 27.2%       24,619 25.2%      22,919 27.2%        77,012 26.5% 1,911,749 25.7%
60+            27,320 25.2%       24,862 25.5%      21,302 25.3%        73,484 25.3% 1,987,814 26.8%
Total
(% of All)    108,256 37.3%       97,577 33.6%          84,301 29.1%   290,134 100.0%   7,424,275 100.0%


Table 3. Gender of Registrants on the Purge List

                     NCOA            No Contact   Returned Mail Grand Total  Nov. 15 Voter File
Gender            Count      %      Count       % Count     % Count        %   Count         %
Female            60,637 56.0%      48,156 49.4% 45,975 54.5% 154,768 53.3% 3,965,733 53.4%
Male              47,529 43.9%      49,390 50.6% 38,285 45.4% 135,204 46.6% 3,445,318 46.4%
Unknown               90 0.1%           31   0.0%     41 0.0%     162   0.1%   13,224     0.2%
Total
(% of All)       108,256 37.3%      97,577      33.6%    84,301 29.1% 290,134 100.0% 7,424,275 100.0%




                                                        10
          Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 12 of 43




     V.     NCOA Match Analysis
At my direction, the nationally recognized polling and survey firm Latino
Decisions engaged two of the most well-established national voter registration list
vendors, L2 and TargetSmart, to provide phone numbers for registrants on the
Purge List. In addition, these vendors also appended the results of the matches that
they performed against the U.S. Post Office’s NCOA database.
I provided Latino Decisions and these vendors with the Purge List minus the 293
registrants who were incorrectly identified as “No Contact” in Lowndes County,
Georgia. I sent Latino Decisions the 22,603 registrants whom the Georgia
Secretary of State’s office restored after admitting they were improperly identified
under their definition of “No Contact.” Since these registrants are no longer in
dispute, I exclude these individuals in the analyses that follow.
I present statistics on the combined NCOA matches from L2 and TargetSmart in
Table 4. Both data vendors disclose which of the three types of NCOA matches
was found: business, family, or individual. 13 In the rows of the table, I provide
statistics for each of these three types of NCOA matches, a total for any NCOA
match, and the total unmatched records. I also provide statistics for each of the
three Inactive Reasons of NCOA, No Contact, and Returned Mail.
The L2 and TargetSmart NCOA matches identified an NCOA match for only
86.4% of the 108,256 registrants placed on the Purge List for the reason of
“NCOA.” L2 and TargetSmart conducted NCOA matching to their databases after
the production of the October 30, 2019, Purge List. Since O.C.G.A. § 21-2-233(c)
requires a 30-day notice period for voters before they can be placed onto the
inactive list, and registrants must remain on the inactive list for a period spanning
two general elections before moving to cancelled status according to O.C.G.A.
§ 21-2-235(b), the registrants on the Purge List for reason of NCOA must have
filed their NCOA forms years before Georgia’s Secretary of State’s office moved
them to cancelled status in 2019. It is thus likely that the L2 and TargetSmart
NCOA match results include registrants who should not be included according to
Georgia law.


 See Change of Address – The Basics, USPS, https://faq.usps.com/s/article/
13

Change-of-Address-The-Basics (Accessed February 12, 2020).
                                     11
                     Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 13 of 43




Table 4. TargetSmart and L2 NCOA Match by Georgia Inactive Reasons
                       Inactive Reason
                       NCOA              No Contact        Returned Mail Total
                       Count     %       Count    %        Count    %      Count     %
No Match               14,732    13.6% 59,866     61.4% 26,063      30.9% 100,661    34.7%
 NCOA – Business       69        0.1%    28       0.0%     28       0.1%   125       0.0%
 NCOA – Family         26,619    24.6% 12,159     12.5% 18,725      24.6% 57,503     19.8%
 NCOA – Individual     66,836    61.7% 25,524     26.2% 39,485      61.7% 131,845    45.4%
NCOA Subtotal          93,524    86.4% 37,711     38.6% 58,238      69.1% 189,473    65.3%
Total                  108,256           97,577            84,301          290,134




                                                      12
      Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 14 of 43



At this time, I do not have enough information about Georgia’s Secretary of State’s
NCOA process to assess the reasons why 14,732 registered voters (13.6%) that
these data vendors do not find an NCOA match for were nonetheless placed on the
Purge List for allegedly appearing in the NCOA database. It may be that Georgia
Secretary of State’s office uses a list matching procedure that is too aggressive in
identifying NCOA. As evidence of this over-inclusiveness, there are sixty-nine
NCOA registrants whom the list vendors match as a business NCOA. It appears
problematic if the Georgia Secretary of State’s office uses a business change of
address as evidence of a residential change of address.
Table 4 reveals that there are registrants on the Purge List for the “Inactive
Reasons” of No Contact and Returned Mail for whom the data vendors find a
NCOA match. Among those with “Inactive Reason” of No Contact, these data
vendors find 37,711 or 38.6% of the 97,577 have an NCOA match. Among those
with Inactive Reason of Returned Mail, these data vendors find 58,238 or 69.1% of
the 84,301 have an NCOA match.
Among 84,301 registrants on the Purge List for the reason of Returned Mail,
26,063 or 30.9% do not have an NCOA match from these data vendors. It would
not be surprising if having a piece of mail returned undeliverable is a less reliable
indicator that a registrant has moved from their voter registration address than an
NCOA match. Accordingly, a substantial number of the voters cancelled for this
reason (Returned Mail) may not have, in fact, moved at all.
More than a majority – 59,866 or 61.4% of the 97,577 of the No Contact
registrants – do not have an NCOA match from these data vendors. I focus the
remainder of my report on these No Contact registrants.

   VI. Survey of Purge List Registrants
With respect to the survey conducted by Latino Decisions under my direction, I
oversaw the development of the sample, writing of the questionnaire (Attachment
B), and the conduct of a survey of registrants on the Purge List. I am solely
responsible for the analysis that follows.
The purpose of the survey is to determine whether a person still resides at the
address associated with their voter registration record.




                                          13
      Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 15 of 43



   A. Valid Responses
In all, Latino Decisions successfully completed interviews with 204 respondents.
Among these respondents are 25 of the 22,896 registrants that the Georgia
Secretary of State’s office restored to active status. Since the status of these
individuals is not in dispute, I remove them from my analysis.
Of the 178 completed surveys, 142 or 79.8% are from No Contact registrants; 19
or 10.6% are from NCOA registrants; and 17 or 9.5% are from Returned Mail.
Accordingly, the most valid inferences can be made from survey respondents in the
No Contact category.
   B. Demographic Characteristics of Valid Responses and Weighting
I present demographic characteristics of No Contact survey respondents in Tables
5, 6, and 7. These tables follow a similar format as prior Tables 1, 2, and 3 to
facilitate comparisons.
Focusing on the demographic characteristics of the No Contact survey respondents,
they are largely similar to those on the Purge List No Contact registrants in terms
of their racial composition. As I present in Tables 1 and 5, No Contact survey
respondents are 58.5% White not of Hispanic Origin compared to 51.7% of all
Purge List No Contact registrants. The slightly larger percentage of Whites not of
Hispanic Origin among the survey respondents is largely a consequence of some of
the smaller racial group communities being unrepresented among the survey
respondents, such as American Indian or Alaskan Native and Hispanics. A
dynamic like this is expected since it is common for surveys to have difficulty
obtaining representative samples of small population sub-groups. Survey
respondents are notably older, with 51.4% of survey respondents being age 60+
compared to 25.5% of No Contact Purge List registrants. Likewise, survey
respondents are more male, with 60.6% of survey respondents being male
compared to 50.6% of No Contact Purge List registrants.
To improve age and gender balance of survey respondents to the target population
of No Contact Purge List registrants, I weight the survey to reflect the age and
gender distribution of the No Contact Purge List registrants. Weighting surveys is
an industry standard practice among survey researchers. In the analysis that
follows, I provide unweighted and weighted statistics to show weighting is
inconsequential to my substantive conclusions or opinions.


                                        14
     Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 16 of 43




Table 5. No Contact Survey Respondents – Race

                                      No Contact
Race                                Count Percent
American Indian or Alaskan Native             0.0%
Asian or Pacific Islander               3     2.1%
Black not of Hispanic Origin           40    28.2%
Hispanic                                      0.0%
Other                                   1     0.7%
Unknown                                15    10.6%
White not of Hispanic Origin           83    58.5%
Total                                 142


Table 6. No Contact Survey Respondents – Age

           No Contact
Age       Count       %
18-29        14    9.9%
30-44        18   12.7%
45-59        37   26.1%
60+          73   51.4%
Total       142


Table 7. No Contact Survey Respondents – Gender

             No Contact
Gender      Count       %
Female         56 39.4%
Male           86 60.6%
Unknown              0.0%
Total         142



                                    15
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 17 of 43




     VII. Analysis of No Contact Purge List Survey Respondents
My analysis of the survey results focuses on a simple question: does a respondent
live at the address associated with their voter registration record? 14
Among our 142 respondents, 122 or 85.3% reported living at the address
associated with their voter registration record. Weighting has little effect on their
percentage, 84.8%. Of the 122 registrants reporting that the Voter File correctly
reflects where these respondents are registered vote, 112 or 91.8% (88.8%
weighted) reported living at the same address for the last eight years. Thus, among
those registrants we contacted, the overwhelming majority live at their current
address.
Statistical uncertainty is a concern when analyzing small populations, so I also
calculated a margin of error. The margin of error for 142 respondents drawn from a
population of 97,577 with a proportion percentage of 85% is +/- 5.9%. If the
sample is representative of all No Contact registrants, I have 95% confidence that
the percentage of persons on the Purge List for the reason of No Contact who have
not actually moved lies somewhere between 79% and 91%.




14
  The question is worded as follows, where [ADDRESS] and [CITY] are taken
directly from the address and city listed in the Purge List:
       The statewide voter file shows your address to be: [ADDRESS]
       [CITY], Georgia. Is this the address at which you are currently
       registered to vote?


                                         16
      Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 18 of 43




   VIII. Conclusion
If the list vendors’ NCOA match is accurate, it is my opinion that the Georgia
Secretary of State’s Office cancelled the registrations of, conservatively estimated,
59,866 No Contact registrants who continue to reside at their current voter
registration address. Two additional pieces of evidence support this conclusion:
those surveyed overwhelmingly verified they continue to live at their voter
registration address and the surveyors were far more able to reach and survey
members of this group of voters on the Purge List than they were the Returned
Mail or NCOA registrants on that list.

It is further my opinion that the Georgia Secretary of State’s NCOA matching
procedures may identify too many registrants as having filed an NCOA form with
the U.S. Post Office. Two data vendors cannot find NCOA matches for nearly
14,732 registrants whom the Georgia Secretary of State’s Office cancelled based
upon an alleged NCOA match.

Both numbers—59,866 and 14,732—likely underestimate the number of affected
registrants given temporal differences between when Georgia conducted its list
maintenance processes following Georgia law and the later date when the data
vendors conducted their NCOA matching.




                                         17
Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 19 of 43
Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 20 of 43




               ATTACHMENT A
          Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 21 of 43




                      Dr. Michael P. McDonald
Associate Professor, University of Florida
Department of Political Science
222 Anderson Hall
P.O. Box 117325
Gainesville, FL 32611

Office:        352-273-2371
Fax:           352-392-8127
Email:         michael.mcdonald@ufl.edu

Education
Post-Doctoral Fellow. Harvard University. August 1998 – August 1999.
Ph.D. Political Science. University of California, San Diego. February, 1999.
BS Economics. California Institute of Technology. June, 1989.

Awards
University of Florida Term Professorship. 2019.

Brown Democracy Medal, McCourtney Institute for Democracy at Penn State University. 2018.
  Positive impact on democracy for the Public Mapping Project.

Tides Pizzigati Prize. 2013. Public interest software for DistrictBuilder.

Strata Innovation Award. 2012. Data Used for Social Impact for DistrictBuilder.

American Political Science Association, Information and Technology Politics Section. 2012.
  Software of the Year for DistrictBuilder.

Politico. 2011. Top Ten Political Innovations for DistrictBuilder.

GovFresh. 2011. 2nd Place, Best Use of Open Source for DistrictBuilder.

Virginia Senate. 2010. Commendation for Virginia Redistricting Competition.

American Political Science Association, Information and Technology Politics Section. 2009.
  Software of the Year for BARD.




                                                 1
        Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 22 of 43




Publications
Books

Michael P. McDonald. Under Contract. The Art of Voting. New York, NY: Oxford University
  Press.

Michael P. McDonald and Micah Altman. 2018. The Public Mapping Project: How Public
  Participation Can Revolutionize Redistricting. Ithaca, NY: Cornell University Press.

Michael P. McDonald and John Samples, eds. 2006. The Marketplace of Democracy: Electoral
  Competition and American Politics. Washington DC: Brookings Press.

Micah Altman, Jeff Gill, and Michael P. McDonald. 2003. Numerical Issues in Statistical
  Computing for the Social Scientist. Hoboken, NJ: Wiley and Sons.

Peer-Reviewed Articles

Brian Amos and Michael P. McDonald. Forthcoming. “A Method to Audit the Assignment of
   Voters to Districts.” Political Analysis.

Matthew DeBell, Jon A. Krosnick, Katie Gera, David Yeager, and Michael McDonald.
  Forthcoming. “The Turnout Gap in Surveys: Explanations and Solutions.” Sociological
  Methods and Research.

Tyler Culberson, Suzanne Robbins, and Michael P. McDonald. 2019. “Small Donors in
  Congressional Elections.” American Politics Research 47(5): 970-99.

Micah Altman and Michael P. McDonald. 2017. “Redistricting by Formula: The Case of Ohio.”
  American Politics Research 46(1): 103-31.

Micah Altman, Eric Magar, Michael P. McDonald, and Alejandro Trelles. 2017. “Measuring
  Partisan Bias in a Multi-Party Setting: the Case of Mexico.” Political Geography 57(1): 1-12.

Brian Amos, Michael P. McDonald, and Russell Watkins. 2017. “When Boundaries Collide:
   Constructing a Database of Election and Census Data.” Public Opinion Quarterly 81(S1):
   385-400.

Trelles, Alejandro, Micah Altman, Eric Magar, and Michael P. McDonald. 2016. "Datos
   abiertos, transparencia y redistritación en México." Política y Gobierno 23(2): 331-364.

Michael P. McDonald. 2014. “Calculating Presidential Vote for Legislative Districts.” State
  Politics and Policy Quarterly 14(2): 196-204.



                                                2
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 23 of 43



Micah Altman and Michael P. McDonald. 2014. “Public Participation GIS: The Case of
  Redistricting.” Proceedings of the 47th Annual Hawaii International Conference on System
  Sciences, Computer Society Press.

Michael P. McDonald and Caroline Tolbert. 2012. “Perceptions vs. Actual Exposure to Electoral
  Competition and Political Participation.” Public Opinion Quarterly 76(3): 538-54.

Michael P. McDonald and Matthew Thornburg. 2012. “Interview Mode Effects: The Case of
  Supplementing Exit Polls with Early Voter Phone Surveys.” Public Opinion Quarterly 76(2):
  326-63.

Micah Altman and Michael P. McDonald. 2011. “BARD: Better Automated Redistricting.”
  Journal of Statistical Software 42(5): 1-28.

Michael P. McDonald. 2011. “The 2010 Election: Signs and Portents for Redistricting.” PS:
  Political Science and Politics 44(2): 311-15.

Richard Engstrom and Michael P. McDonald. 2011. “The Political Scientist as Expert Witness.”
   PS: Political Science and Politics 44(2): 285-89.

Michael P. McDonald. 2008. “Portable Voter Registration.” Political Behavior 30(4): 491–501.

Michael P. McDonald and Justin Levitt. 2008. “Seeing Double Voting: An Extension of the
  Birthday Problem.” Election Law Journal 7(2): 111-22.

Michael P. McDonald. 2007. “The True Electorate: A Cross-Validation of Voter File and
  Election Poll Demographics.” Public Opinion Quarterly 71(4): 588-602.

Michael P. McDonald. 2007. “Regulating Redistricting.” PS: Political Science and Politics
  40(4): 675-9.

Micah Altman, Jeff Gill, and Michael P. McDonald. 2007. “Accuracy: Tools for Accurate and
  Reliable Statistical Computing.” Journal of Statistical Software 21(1).

David Lublin and Michael P. McDonald. 2006. “Is It Time to Draw the Line? The Impact of
  Redistricting on Competition in State House Elections.” Election Law Journal 5(2): 144-57.

Michael P. McDonald. 2006. “Drawing the Line on District Competition.” PS: Political Science
  and Politics 39(1): 91-94.

Michael P. McDonald. 2006. “Re-Drawing the Line on District Competition.” PS: Political
  Science and Politics 39(1): 99-102.

Micah Altman, Karin MacDonald, and Michael P. McDonald. 2005. “From Crayons to
  Computers: The Evolution of Computer Use in Redistricting.” Social Science Computing
  Review 23(2): 334-46.



                                              3
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 24 of 43



Michael P. McDonald. 2004. “A Comparative Analysis of U.S. State Redistricting Institutions.”
  State Politics and Policy Quarterly 4(4): 371-96.

Michael P. McDonald. 2003. “On the Over-Report Bias of the National Election Study.”
  Political Analysis 11(2): 180-86.

Micah Altman and Michael P. McDonald. 2003. “Replication with Attention to Numerical
  Accuracy.” Political Analysis 11(3): 302-7.

Michael P. McDonald. 2002. “The Turnout Rate among Eligible Voters for U.S. States, 1980-
  2000.” State Politics and Policy Quarterly 2(2): 199-212.

Michael P. McDonald and Samuel Popkin. 2001. “The Myth of the Vanishing Voter.” American
  Political Science Review 95(4): 963-74. Reprinted 2006 in Classic Ideas and Current Issues
  in American Government, Bose and DiIulio, eds.

Micah Altman and Michael P. McDonald. 2001. “Choosing Reliable Statistical Software.” PS:
  Political Science and Politics. 43(3): 681-7.

Bernard Grofman, William Koetzel, Michael P. McDonald, and Thomas Brunell. 2000. “A New
  Look at Ticket Splitting: The Comparative Midpoints Model.” Journal of Politics 62(1): 24-
  50.
Samuel Kernell and Michael P. McDonald. 1999. “Congress and America's Political
  Development: Political Strategy and the Transformation of the Post Office from Patronage to
  Service.” American Journal of Political Science 43(3): 792-811.

Law Review Articles

Michael P. McDonald. 2019-2020. “The Predominance Test: A Judicially Manageable
  Compactness Standard for Redistricting.” Yale Law Review, Forum 129.

Micah Altman and Michael P. McDonald. 2013. “A Half-Century of Virginia Redistricting
  Battles: Shifting from Rural Malapportionment to Voting Rights and Participation.”
  University of Richmond Law Review 47: 771-831.

Micah Altman and Michael P. McDonald. 2012. "Redistricting Principles for the 21st Century."
  Case Western Law Review 62(4): 1179-1204.

Michael P. McDonald and Matthew Thornburg. 2010. “Registering the Youth: Preregistration
  Programs.” New York University Journal of Legislation and Public Policy 13(3): 551-72.

Micah Altman and Michael P. McDonald. 2010. “The Promise and Perils of Computers in
  Redistricting.” Duke J. Constitutional Law and Public Policy 5: 69-112.

Justin Levitt and Michael P. McDonald. 2007. “Taking the 'Re' out of Redistricting: State
   Constitutional Provisions on Redistricting Timing.” Georgetown Law Review 95(4): 1247-86.


                                              4
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 25 of 43



Peer-Reviewed Book Chapters

Michael P. McDonald. 2014. “Contextual Income Inequality and Political Behavior.” in Political
  Trust and Disenchantment with Politics: Comparative Perspectives from around the Globe,
  Christina Eder, Ingvill Mochmann, Markus Quandt eds. Leiden, Netherlands: Brill Publishers.

Michael P. McDonald. 2010. “Income Inequality and Participation in the United States.” in
  United in Diversity? Comparing Social Models in European and America, Jens Alber and
  Neil Gilbert, eds. New York, NY: Oxford University Press.

Michael P. McDonald. 2008. “Redistricting and the Decline of Competitive Congressional
  Districts.” in Mobilizing Democracy: A Comparative Perspective on Institutional Barriers
  and Political Obstacles, Margaret Levi, James Johnson, Jack Knight, and Susan Stokes, eds.
  New York, NY: Russell Sage Publications.

Michael P. McDonald. 2008. “Reforming Redistricting.” in Democracy in the States:
  Experiments in Elections Reform, Bruce Cain, Todd Donovan, and Caroline Tolbert, eds.
  Washington, DC: Brookings Press.

Michael P. McDonald. 2006. “Who's Covered? Section 4 Coverage Formula and Bailout” in The
  Future of the Voting Rights Act, David Epstein, Richard H. Pildes, Rodolfo O. de la Garza,
  and Sharyn O'Halloran, eds. New York, NY: Russell Sage Publications.

Micah Altman, Jeff Gill, and Michael P. McDonald. 2004. “A Comparison of the Numerical
  Properties of EI Methods” in Ecological Inference: New Methods and Strategies, Gary King,
  Ori Rosen, and Martin Tanner, eds. New York, NY: Cambridge University Press.

Non-Peer-Reviewed Book Chapters

Michael P. McDonald. 2018. “Challenges and Opportunities in Collecting Election
  Administration Data” in The Palgrave Handbook of Survey Research, David L. Vannette and
  Jon A. Krosnick, eds. New York, NY: Palgrave MacMillan.

Michael P. McDonald. 2018. “History and Promise and Blending Survey Data with Government
  Records on Turnout” in The Palgrave Handbook of Survey Research, David L. Vannette and
  Jon A. Krosnick, eds. New York, NY: Palgrave MacMillan.

Micah Altman and Michael P. McDonald. 2015. “Redistricting and Polarization” in American
  Gridlock: The Sources, Character, and Impact of Political Polarization, James Thurber and
  Antonie Yoshinaka, eds. Cambridge.

Micah Altman and Michael P. McDonald. 2015. "Florida Congressional Redistricting." Jigsaw
  Politics in the Sunshine State, Seth McKee, ed. Gainesville, FL: University Press of Florida.

Michael P. McDonald. 2013. "State Legislative Districting." Guide to State Politics and Policy,
  Richard Niemi and Joshua Dyck, eds. Washington, DC: CQ Press.


                                                5
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 26 of 43



Michael P. McDonald. 2013. “Democracy in American Elections” in Imperfect Democracies:
  The Democracy Deficit in Canada and the United States, Richard Simeon and Patti Lenard,
  eds. Vancouver, BC: University of British Columbia Press.

Micah Altman and Michael P. McDonald. 2012. “Technology for Public Participation in
  Redistricting” in Redistricting in the West, Gary Moncrief, ed. Lanham, MD: Lexington Press.

Michael P. McDonald and Thomas Schaller. 2011. “Voter Mobilization in the 2008 Presidential
  Election” in The Change Election: Money, Mobilization and Persuasion in the 2008 Federal
  Elections, David Magleby, ed. Philadelphia, PA: Temple University Press. (previously
  published as a Pew Charitable Trusts monograph).

Michael P. McDonald. 2011. “Congressional Redistricting” in Oxford Handbook of Congress,
  Frances Lee and Eric Schickler, eds. Cambridge, UK: Oxford University Press.

Michael P. McDonald. 2011. “Voter Turnout: Eligibility Has Its Benefits” in Controversies in
  Voting Behavior, 2nd Edition, Richard G. Niemi, Herbert F. Weisberg, and David Kimball,
  eds. Washington, DC: CQ Press.

Michael P. McDonald. 2010. “In Support of Non-Partisan Redistricting.” in Debating Reform:
  Conflicting Perspectives on How to Mend American Government and Politics, Richard Ellis
  and Mike Nelson, eds. Washington, DC: Congressional Quarterly Press.

Michael P. McDonald. 2010. “American Voter Turnout in Historical Perspective.” in Oxford
  Handbook of American Elections and Political Behavior, Jan Leighley, ed. Cambridge, UK:
  Oxford University Press.

Michael P. McDonald. 2009. “Mechanical Effects of Duverger’s Law in the USA.” in
  Duverger’s Law of Plurality Voting: The Logic of Party Competition in Canada, India, the
  United Kingdom and the United States, Bernard Grofman, André Blais and Shaun Bowler,
  eds. New York, NY: Springer.

Michael P. McDonald. 2008. "United States Redistricting: A Comparative Look at the 50
  States." in Redistricting in Comparative Perspective, Lisa Handley and Bernard Grofman,
  eds. Oxford, U.K.: Oxford University Press.

Michael P. McDonald and Matthew Thornburg. 2008. “State and Local Redistricting” in
  Political Encyclopedia of U.S. States and Regions, Donald Haider-Markel, ed. New York,
  NY: MTM Publishing.

Michael P. McDonald. 2006. “Redistricting and District Competition” in The Marketplace of
  Democracy, Michael P. McDonald and John Samples, eds. Washington, DC: Brookings
  Press.

Micah Altman, Karin Mac Donald, and Michael P. McDonald. 2005. “Pushbutton
  Gerrymanders? How Computing Has Changed Redistricting” in Party Lines: Competition,


                                              6
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 27 of 43



  Partisanship and Congressional Redistricting, Bruce Cain and Thomas Mann,
  eds. Washington, DC: Brookings Press.

Bruce Cain, Karin Mac Donald, and Michael P. McDonald. 2005. “From Equality to Fairness:
  The Path of Political Reform Since Baker v Carr” in Party Lines: Competition, Partisanship
  and Congressional Redistricting, Bruce Cain and Thomas Mann, eds. Washington, DC:
  Brookings Press.

Michael P. McDonald. 2005. “Validity, Data Sources” in Encyclopedia of Social Measurement,
  Vol. 3. Kimberly Kempf-Leonard, ed. San Deigo, CA: Elsevier Inc.

Michael P. McDonald. 2005. “Reporting Bias” in Polling in America: An Encyclopedia of Public
  Opinion. Benjamin Radcliff and Samuel Best, eds. Westport, CT: Greenwood Press.

Other Non-Peer Reviewed Academic Publications (Book Reviews, Invited Articles, etc.)

Michael P. McDonald and Thessalia Merivaki. 2015. “Voter Participation in Presidential
  Nomination Contests.” The Forum 13(4).

Michael P. McDonald. 2011. “Redistricting Developments of the Last Decade—and What's on
  the Table in This One.” Election Law Journal 10(3): 313-318.

Michael P. McDonald and Chrisopher Z. Mooney. 2011. “‘Pracademics’: Mixing an Academic
  Career with Practical Politics.” PS: Political Science and Politics 44(2): 251-53.

Michael P. McDonald. 2011. “Voter Turnout in the 2010 Midterm Election.” The Forum 8(4).

Michael P. McDonald. 2011. “Redistricting: The Most Political Activity in America by Charles
  S. Bullock III (book review).” American Review of Politics (Fall 2010/Spring 2011).

Michael P. McDonald. 2009. “'A Magnificent Catastrophe' Retold by Edward Larson (book
  review).” The Election Law Journal 8(3): 234-47.

Michael P. McDonald. 2008. “The Return of the Voter: Voter Turnout in the 2008 Presidential
  Election.” The Forum 6(4).

Michael P. McDonald. 2006. “American Voter Turnout: An Institutional Perspective by David
  Hill (book review).” Political Science Quarterly 121(3): 516-7.

Michael P. McDonald. 2006. "Rocking the House: Competition and Turnout in the 2006
  Midterm Election." The Forum 4(3).

Micah Altman and Michael P. McDonald. 2006. "How to Set a Random Clock (Remarks on
  Earnest 2006)." PS: Political Science and Politics 39(4): 795.

Michael P. McDonald. 2004. "Up, Up, and Away! Turnout in the 2004 Presidential
  Election." The Forum 2(4).


                                              7
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 28 of 43



Michael P. McDonald. 2004. "Drawing the Line on the 2004 Congressional
  Elections." Legislative Studies Section Newsletter (Fall): 14-18.

Michael P. McDonald. 2004. "2001: A Redistricting Odyssey." State Politics and Policy
  Quarterly 4(4): 369-370.

Micah Altman and Michael P. McDonald. 1999. "Resources for Testing and Enhancement of
  Statistical Software" in The Political Methodologist 9(1).

Michael P. McDonald. 1999. "Representational Theories of the Polarization of the House of
  Representatives" in Legislative Studies Section Newsletter, Extension of Remarks 22(2): 8-10.

Michael P. McDonald. 2003. "California Recall Voting: Nuggets of California Gold for Political
  Behavior." The Forum 1(4).

Reports

Michael P. McDonald. 2009. "Voter Preregistration Programs." Fairfax, VA: George Mason
  University.

Michael P. McDonald. 2009. Midwest Mapping Project. Fairfax, VA: George Mason University.

Michael P. McDonald and Matthew Thornburg. 2008. "The 2008 Virginia Election
  Administration Survey." Fairfax, VA: George Mason University.

Kimball Brace and Michael P. McDonald. 2005. "Report to the Election Assistance Commission
  on the Election Day Survey." Sept. 27, 2005.

Opinion Editorials

Michael P. McDonald. 2019. "Let 16-year-olds vote for L.A. school board." Los Angeles Times.
  May 8, 2019.

Michael P. McDonald. 2018. "I agree with Donald Trump, we should have voter ID. Here's how
  and why." USA Today. Jan. 15, 2018.

Michael P. McDonald. 2017. “The Russians are hacking. Luckily the Trump voter fraud
  commission isn't in charge.” USA Today. Sept. 23, 2017.

Michael P. McDonald. 2016. “Better Hope the Election is Not Close.” USA Today. Nov. 2, 2016.

Michael P. McDonald. 2016. “Blame Government for Voting Crisis.” USA Today. March 24,
  2016.

Michael P. McDonald, Peter Licari and Lia Merivaki. 2015. "The Big Cost of Using Big Data in
  Elections." The Washington Post. Oct. 18, 2015.



                                               8
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 29 of 43



Michael P. McDonald 2013. "Truths and Uncertainties that Surround the 2014 Midterms." The
  Hill. November 5, 2013.

Michael P. McDonald. 2011. “The Shape of Things to Come: New Software May Help the
  Public Have a Crucial Redrawing of Voting Districts.” Sojouners. April 2011: 11-12.

Micah Altman and Michael P. McDonald. 2011. "Computers: Redistricting Super Hero or Evil
  Mastermind?" Campaigns and Elections Magazine. January 2011.

Michael P. McDonald. 2010. "Who Voted in 2010, and Why It Matters for 2012." AOL News.
  Nov. 4, 2010.

Michael P. McDonald and Seth McKee. "The Revenge of the Moderates." The Politico. Oct. 10,
  2010.

Michael P. McDonald and Micah Altman. 2010. "Pulling Back the Curtain on Redistricting."
  The Washington Post. July 9, 2010.

Michael P. McDonald. 2008. "This May Be the Election of the Century." The Politico. Sept. 9,
  2008.

Michael P. McDonald. 2008. "Super Tuesday Turned into a Super Flop." Roll Call. Feb. 11,
  2008.

Michael P. McDonald. 2006. "5 Myths About Turning Out the Vote." The Washington
  Post. Oct. 29, 2006, p. B3.

Michael P. McDonald. 2006. "Supreme Court Lets the Politicians Run Wild." Roll Call. June
  29, 2006.

Michael P. McDonald. 2006. "Re-Redistricting Redux." The American Prospect. March 6, 2006.

Michael P. McDonald and Kimball Brace. "EAC Survey Sheds Light on Election
  Administration." Roll Call. Oct. 27, 2005.

Michael P. McDonald. 2004. “The Numbers Prove that 2004 May Signal More Voter
  Interest.” Milwaukee Journal Sentinel. Milwaukee, WI.

Michael P. McDonald. 2004. "Democracy in America?" La Vanguardia. Barcelona, Spain.

Michael P. McDonald. 2003. "Enhancing Democracy in Virginia." Connection Newspapers.
  March 24.

Michael P. McDonald. 2001. "Piecing Together the Illinois Redistricting Puzzle." Illinois
  Issues. March, 2001.




                                               9
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 30 of 43



Samuel Popkin and Michael P. McDonald. 2000. "Turnout's Not as Bad as You Think." The
  Washington Post. Nov. 5: B-1.

Samuel Popkin and Michael P. McDonald. 1998. "Who Votes? A Comparison of NES, CPS, and
  VNS Polls." Democratic Leadership Council Bluebook. Sept., 1998.

Software Packages

Micah Altman, Michael P. McDonald, and Azavea. 2012. “DistrictBuilder.” Open source
  software to enable public participation in redistricting. Source code available at Github.
  Project website, http://www.districtbuilder.org.

Micah Altman and Michael P. McDonald. 2007. "BARD: Better Automated Redistricting." R
  package available through CRAN. Source code available at Sourceforge.

Micah Altman, Jeff Gill, and Michael P. McDonald. 2004. "Accuracy: Tools for testing and
  improving accuracy of statistical results." R package available through CRAN.

Grants and Contracts
Election Data Administrative Data Research Facility. ($843,000) Alfred P. Sloan Foundation
   grant to collect precinct election results and boundary data and to upgrade DistrictBuilder
   software.

Virginia Election Data. ($6,500) Produced election data for The Washington Post’s 2019
   Virginia state elections coverage.

Audit of Assignment of Virginia Registered Voters to Districts. ($154,000). Work for the
  Virginia Department of Elections to audit the assignment of registered voters to districts.

National Voter File. ($125,000) Alfred P. Sloan Foundation grant to pilot the collection of a
  national voter file for academic and non-partisan purposes.

Pilot Study for Election Data Administrative Data Research Facility. ($125,000) Alfred P. Sloan
   Foundation grant to collect precinct election results and boundary data and to upgrade
   DistrictBuilder software.

Improving Integrity of Voter File Addresses. ($20,000) Colorado Secretary of State support to
  develop methods to improve voter file addresses.

Fabricating Precinct Boundaries. ($17,000). MIT Election Science and Data Lab support to
  explore fabricating precinct boundaries from geocoded voter files.

UF Informatics Post-Doc Top-Off Award. 2017. ($16,000). Funding from the UF Informatics
  Institute to provide additional post-doc funding in support of Hewlett Foundation grant.



                                                10
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 31 of 43



U.S. Election Project. 2016. ($50,000). Hewlett Foundation support for U.S. Election Project
  Activities.

UF Informatics Institute Seed Fund Award. 2016. ($48,000). Project funded by the UF
  Informatics Institute to explore the reliability of Florida’s voter registration file.

Election Forum. 2016. ($20,000). Project funded by the Pew Charitable Trusts for an election
   forum held at the University of Florida.

Survey of Voter File Accessibility. 2016. ($1,650). Contract from the Institute for Money in
  State Politics to survey costs and accessibility of states’ voter files.

Florida Election Reform. 2015. ($13,000). Project funded by Democracy Fund for an election
   reform forum held in Tallahassee, FL. Pew Charitable Trusts independently provided travel
   support for some speakers.

New York Redistricting. 2011. ($379,000). Project funded by the Sloan Foundation to provide
  for public redistricting in New York and continued software development.

Citizen Redistricting Education, Software Supplemental. 2011. ($50,000). Project funded by
   Joyce Foundation to provide continued redistricting software development for use by
   advocacy groups in six Midwestern states.

National Redistricting Reform Coordination. 2009-10. ($100,000). With Thomas Mann and
  Norman Ornstein. Project funded by Joyce Foundation to support coordination of national
  redistricting reform efforts by the Brookings Institution and the American Enterprise Institute.

Citizen Mapping Project. 2009-10. ($124,000 & $98,000). With Micah Altman, Thomas Mann,
   and Norman Ornstein. Project funded by the Alfred P. Sloan Foundation. An award to George
   Mason University enables development of software that, essentially, permits on-line
   redistricting through commonly used internet mapping programs. A second award to the
   Brookings Institution and American Enterprise Institute provides organizational support,
   including the convening of an advisory board.

Citizen Redistricting Education. 2010. ($104,000). Project funded by the Joyce Foundation.
   Provides for redistricting education forums in five Midwestern state capitals in 2010 and other
   continuing education efforts.

Pre-Registration Programs. 2008-9. ($86,000). Project funded by the Pew Charitable Trusts'
   Make Voting Work Initiative to examine pre-registration programs (voter registration for
   persons under age 18) in Florida and Hawaii.

Sound Redistricting Reform. 2006-9. ($405,000). Project funded by the Joyce Foundation,
  conducted jointly with the Brennan Center for Justice at NYU to investigate impacts of
  redistricting reform in Midwestern states.



                                                11
        Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 32 of 43



Electoral Competition Project. 2005-6. ($200,000) Project funded by The Armstrong
   Foundation, the Carnegie Corporation of New York, the JEHT Foundation, The Joyce
   Foundation, The Kerr Foundation, Inc., and anonymous donors. Jointly conducted by the
   Brookings Institution and Cato Institute to investigate the state of electoral competition in the
   United States.

George Mason University Provost Summer Research Grant. 2004. ($5,000).

ICPSR Data Document Initiative. 1999. Awarded beta test grant. Member, advisory committee
  on creation of electronic codebook standards.

Academic Experience
Courses Taught: Election Data Science (graduate and undergraduate), Election Law, Public
  Opinion and Voting Behavior, Parties and Campaigns (graduate and undergraduate),
  Comparative Electoral Institutions, Introduction to American Politics, American Politics
  Graduate Field Seminar, Congress, Legislative Politics, Research Methods (undergraduate),
  Advanced Research Methods (graduate), Freshman Seminar: Topics in Race and Gender
  Policies, and Legislative Staff Internship Program.

University of Florida

      Associate Professor. August 2014- Present.

George Mason University

      Associate Professor. May 2007 – May, 2014.
      Assistant Professor. Aug 2002 – May, 2007.

The Brookings Institution

      Non-Resident Senior Fellow. January 2006 – June 2016.
      Visiting Fellow. June 2004 – December 2006.

University of Illinois, Springfield. Assistant Professor. Aug 2000 – June 2002.
  Joint appointment in Political Studies Department and Legislative Studies Center.

Vanderbilt University. Assistant Professor. Aug 1999 – Aug 2000.

Harvard-MIT Data Center. Post-Doctoral Research Fellow. Sept. 1998 – Aug 1999.
  Developed Virtual Data Center, a web-based data sharing system for academics. Maintained
  Record of American Democracy (U.S. precinct-level election data).

University of California-San Diego



                                                 12
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 33 of 43



      Assistant to the Director for University of California, Washington DC program. Sept
       1997 – June 1998.
      Instructor for research methods seminar for UCSD Washington interns.
      Visiting Assistant Professor. Spring Quarter 1997.
      Visiting Assistant Professor. Summer Session, Aug 1996 and Aug 1997.
      Teaching Assistant/Grader. Aug 1991 – March 1997.

Professional Service
National Academy of Sciences, Member, Program Committee for “Workshop on 2020 Census
Data Products: Data Needs and Privacy Considerations.”
Non-Profit Voter Engagement Network, Member, Advisory Board. 2007 – present.
National States Geographic Information Council - Geo-Enabled Elections, Member, Circle of
Advisors. 2018 – present.
Election Sciences Conference-in-a-conference at the 207 Southern Political Science Association
Conference. Organizer. 2016.
Overseas Vote Foundation, Member, Advisory Board. 2005 – 2013.
National Capital Area Political Science Association, Member, Council, 2010 – 2012.
State Politics and Policy Quarterly, Editorial Board Member 2004-2011.
Virginia Public Access Project, Member, Board of Directors. 2004 – 2006.
Fairfax County School Board Adult and Community Education Advisory Committee,
Member. 2004 – 2005.
State Politics and Policy Quarterly, Guest Editor. Dec 2004 issue.

Related Professional Experience
Media Consultant

      Edison Media Research/Mitofsky International. Nov. 2018; Nov. 2004; Nov. 2006; Feb.
       2008; Nov. 2008. Worked national exit polling organization's “Decision Desk.”
      Associated Press. Nov. 2016 and Nov. 2010. Worked “Decision Desk.”
      ABC News. Nov. 2002. Worked “Decision Desk.”
      NBC News. Aug 1996. Analyzed polls during the Republican National Convention.

Redistricting/Elections Consultant.

      Expert Witness. 2019. Fair Fight Action, Inc. et al. v Brad Raffensperger No. 1:18-CV-
       5391-SCJ (N.D. Ga.)
      Consultant. 2019. Virginia Division of Elections. Audited the assignment of registered
       voters to districts.
      Expert Witness. 2018. Georgia Coalition for the Peoples’ Agenda, Inc. et. al v. Kemp.
       No. 1:18-cv-04727-ELR (N.D. Ga.)
      Expert Witness. 2018. Martin v. Kemp. Civil Action No. 1:18-cv-04776-LMM.



                                              13
    Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 34 of 43



   Expert Witness. 2018. Georgia Coalition for the Peoples’ Agenda, Inc. v. Kemp. Civil
    Action No. 1:18-cv-04727-ELR.
   Expert Witness. 2018. Common Cause Indiana v. Lawson. Case No. 1:17-cv-3936-TWP-
    MPB (Indiana).
   Expert Witness. 2017-18. Benisek v. Lamone. Case No. 13-cv-3233 (Maryland).
   Expert Witness. 2016-2017. Vesilind v. Virginia State Board of Elections. Case No.
    CL15003886 (Virginia).
   Expert Witness. 2016-2017. Fish v. Kobach. Case No. 2:16-cv-02105 (Kansas).
   Expert Witness. 2016. Arizona Libertarian Party v. Reagan. Case No.: 2:16-cv-01019-
    DGC (Arizona).
   Expert Witness. 2016. Georgia State Conf. of the NAACP, et al. v. Brian Kemp. Case No.
    2:16-cv-00219-WCO (Georgia).
   Consultant. Federal Voting Assistance Program. 2014-2015. Analyzed voting experience
    of military and overseas voters.
   Expert Witness. 2013-2014. Page v. Virginia State Board of Elections. No. 3:13-cv-678
    (E.D.VA).
   Expert Witness. 2013-2014. Delgado v. Galvin. (D. MA).
   Beaumont Independent School District. 2013. Prepared response to DOJ data request.
   Federal Voting Assistance Program. 2012-13. Analyzed voting experience of military and
    overseas voters.
   Gerson Lehrman Group. 2012. Provided election analysis to corporate clients.
   Expert Witness. 2011-2012. Backus v. South Carolina. No. 3:11-cv-03120 (D.S.C.).
   Expert Witness. 2012. Wilson v. Kasich. No. 2012-0019 (Ohio Sup. Ct.).
   Consulting Expert. 2011-2012. Bondurant, Mixson, and Elmore, LLP. (Review of
    Georgia's state legislative and congressional redistricting Section 5 submission).
   Consultant. 2012. New Jersey Congressional Redistricting Commission.
   Expert Witness. 2011. Perez v. Texas. No. 5:11-cv-00360 (W.D. Tex.).
   Expert Witness. 2011. Wilson v. Fallin. No. O-109652 (Okla. Sup. Ct.).
   Consultant. 2011. United States Federal Voting Assistance Program.
   Consultant. 2011. Virginia Governor’s Independent Bipartisan Advisory Redistricting
    Commission.
   Consultant. 2011. New Jersey State Legislative Redistricting Commission.
   Expert Witness. 2010. Healey v. State, et al. C.A. No. 10-316--S (USDC-RI).
   Research Triangle Institute. 2008-2009. Consultant for Election Assistance Commission,
    2008 Election Day Survey.
   U.S. State Department. 2008. Briefed visiting foreign nationals on U.S. elections.
   Expert Witness. 2008. League of Women Voters of Florida v. Browning (08-21243-CV-
    ALTONAGA/BROWN)
   Pew Center for the States. 2007. Consultant for Trends to Watch project.
   Expert Witness. 2007. Washington Association of Churches v. Reed (CV06-0726).
   Electoral Assistance Commission. 2005. Analyzed election administration surveys.
   Arizona Independent Redistricting Commission. 2001-2003. Consultant.



                                          14
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 35 of 43



      Expert Witness. 2003. Minority Coalition for Fair Redistricting, et al. v. Arizona
       Independent Redistricting Commission CV2002-004380 (2003).
      Expert Witness. 2003. Rodriguez v. Pataki 308 F. Supp. 2d 346 (S.D.N.Y 2004).
      Consulting Expert. 2002. O'Lear v. Miller No. 222 F. Supp. 2d 850 (E.D. Mich.).
      Expert Witness. 2001-2002. In Re 2001 Redistricting Cases (Case No. S-10504).
      Expert Witness. 2001. United States v. Upper San Gabriel Valley Municipal Water
       District (C.D. Cal. 2000).
      California State Assembly. 1991. Consultant.
      Pactech Data and Research. Research Associate. Aug 1989 - June 1991.

Campaign/Political Consultant.

      Ron Christian for Virginia State Senate. June – November, 2003.
      Theresa Martinez for Virginia House of Delegates. May, 2003.
      Senior Consultant. California State Assembly. Nov. – Dec 1998.
      California Assembly Democrats. June – November 1998.
      Susan Davis & Howard Wayne for CA State Assembly ‘96. 1996.
      Intern. June – Sept 1995. UC-San Diego, Science and Technology Policy and Projects.

Polling Consultant.

      Hickman-Brown. July, 2000. Analyzed national and state level exit and CPS polls for
       use in various campaigns. Analyzed surveys for congressional, state, and local political
       campaigns.
      Decision Research. Aug 1994 – Dec 1994. Conducted and analyzes surveys for
       congressional and statewide campaigns.
      Speaker Jose de Venecia of the Philippines. Feb, 1997.
      Joong-Ang Ilbo/RAND. Oct, 1996. Analyzed survey of Korean attitudes on national
       security issues.
      UCSD. Nov. 1991. Conducted and analyzed survey of student attitudes.




                                               15
Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 36 of 43




               ATTACHMENT B
        Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 37 of 43




INTRO. Hello, may I please speak with Mr./Ms. [INPUT THE NAME OF RESPONDENT]?

Note: Verify if that person lives there, schedule call back

Hello, my name is _____________. This is not a sales call. I am calling on behalf of American
Decisions, an independent survey research firm. We are conducting a very short survey about
issues important in your community and we’d like to include your opinions in our research.

Disposition codes:

                               Spoke with name on list, completed survey                        1
                               Spoke with name on list, declined survey                         2
                               Name on list is at HH, scheduled call back                       3
                               Name on list does not live there                                 4
                               No answer                                                        5


PRE1. [CONFADDR] Okay, not a problem I can call back at a more convenient time. But just
to make sure our records are correct, can you confirm that [NAME ON LIST] current address is:
[ADDRESS] [CITY]?

Note: Ask if person who answers phone says “he/she is not here or available right now.” So this
is asked in instances where we believe we have the correct household, but the respondent is just
not available.


                               Yes, address correct                         1
                               No, address not correct                      2

Q1. [RESIDENT] Are you currently over the age of 18 and a resident of Georgia?

                               Yes…….CONTINUE                                                   1
                               No…….TERMINATE                                                   2

Q2. [RACE] Just to make sure we have a representative sample of all people here in Georgia,
can you indicate your primary race or ethnicity?

                               White, not of Hispanic origin                                    1
                               Black, not of Hispanic origin                                    2
                               Hispanic or Latino                                               3
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 38 of 43



                            Asian or Pacific Islander                                    4
                            American Indian or Alaska Native                             5
                            Other                                                        6
                            Unknown                                                      7
                            Refused                                                     99

Q3. [EVERREG] Have you ever been registered to vote in the state of Georgia?

                        Yes                                                              1
                        No                                                               2
                        Don’t know                                                       3
                        Refused                                                         99
Q4. [WHENREG] Do you recall what year you registered to vote in Georgia?

                            No                                                           0
                            Yes → Specify Year                                 __ __ __ __
                            Refused                                                   9999

Q5. [WHENREG2] IF WHENREG=0 OR 9999
Well, can you remember if you registered…

                            In the last year                                             1
                            In the last 3 years                                          2
                            In the last 5 years                                          3
                            In the last 10 years                                         4
                            More than 10 years ago                                       5
                            Don’t know                                                   6
                            Refused                                                     99

Q6. [REGADDR] The statewide voter file shows your address to be: [ADDRESS] [CITY],
Georgia. Is this the address at which you are currently registered to vote?

                            Yes…….SKIP TO REGLONG                                        1
                            No                                                           2
                            Don’t know                                                   3
                            Refused                                                     99



Q7. [NEWADDR] IF REGADDR=2. What is the new address where you are registered to vote?
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 39 of 43




              _________________________________________________________

Q8. [REGLONG] How many years have you been registered to vote at this address?

       ____ NUMBER OF YEARS (0-100)
       (INT: ENTER 0 IF LESS THAN 1 YEAR)
       -8 DON’T KNOW
       -9 REFUSED




Q9. [REGLONG2] IF REGLONG= -8 or -9
Do you think it might have been…?
                             Less than a year                                                  1
                             1 to 3 years                                                      2
                             3 to 5 years                                                      3
                             5 to 10 years                                                     4
                             More than 10 years                                                5
                             Don’t know                                                        6
                             Refused                                                          99

Q10. [MOVED8] Have you moved to a new house or apartment in the last 8 years?

                             Yes…….SKIP TO REGLONG                                             1
                             No                                                                2
                             Don’t know                                                        3
                             Refused                                                          99

Q11. [NCOA] IF MOVED5=2,3,99 add “Even if you have not recently moved,” Thinking about
the last time you moved, did you fill out a change of address form with the U.S. Postal Service?

                             Yes                                                               1
                             No                                                                2
                             Don’t know                                                        3
                             Refused                                                          99

Q12. [OTHERMOVE] Besides yourself, have you had another adult family member or person
living with you that has moved out in the last 8 years?
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 40 of 43




                             Yes                                                               1
                             No                                                                2
                             Don’t know                                                        3
                             Refused                                                          99

Q13. [WHEREMOVE] IF MOVED8=1. When you moved most recently, was that move within
your same neighborhood, was it across town, or did you move to a new town or city?

                             Within the same neighborhood                                      1
                             Across town                                                       2
                             Moved to a new town or city                                       3
                             Refused                                                          99

Q14. [WHEREMOVE] IF MOVED8=1. When you have moved, did you ever move away from
Georgia to another state, even temporarily, for school, military assignment, work or some other
reason, and then you moved back to Georgia?

                             Yes, moved away from Georgia, then back                           1
                             No, did not move away from Georgia                                2
                             Refused                                                          99

Q15. [WHYMOVE] IF WHEREMOVE=1. What was the reason you moved away from
Georgia?
                     School / College                                                             1
                     Military                                                                     2
                     Work / Business                                                              3
                     Vacation                                                                     4
                     Something else                                                               5

Q16. [REGNAME]. Some people register to vote under their full name and others use different
versions of their name. Others might have changed their name since they registered.

The statewide voter file shows your name to be [FILL NAME]. Is this the name under which you
are registered to vote?

                             Yes                                                                  1
                             No                                                                   2
                             Don’t know                                                           3
       Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 41 of 43



                            Refused                                                      99

Q17. [NEWNAME] IF REGNAME=2. What is the correct name you are registered to vote
under?
       (INT: ASK RESPONDENT TO SPELL OUT NAME, LETTER BY LETTER.
       CONFIRM NAME BY SPELLING BACK TO RESPONDENT.)

       -8 DON’T KNOW
       -9 REFUSED



Q18. [BIRTHYEAR] Just a few final demographic questions that are important to complete our
research. In what year were you born?
                                               __ __ __ __ (refused 9999)

Q19. [GENDER] Do you consider your gender to be

                            Female                                                        1
                            Male                                                          2
                            Neither of these / other                                      3
                            Refused                                                      99

Q20. [EDUCATION] What is the highest level of education you completed?

                            Grades 1 - 8                                                     1
                            Some high school                                                 2
                            Graduate high school                                             3
                            Some college                                                     4
                            Associates degree (2-year)                                       5
                            College degree (bachelors)                                       6
                            Post graduate / professional degree                              7

Q21. [LASTVOTE] When was the last election you remember voting in here in Georgia?

TEXT: RECORD VERBATIM ______________________________________________
      Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 42 of 43



                         CERTIFICATE OF SERVICE

      I hereby certify that, on February 18, 2020, I caused to be served the

foregoing REPORT OF PLAINTIFFS’ EXPERT WITNESS MICHAEL

MCDONALD by filing it through the Court’s ECF system, which will serve the

following counsel:

      Chris Carr, Esq.
      Attorney General
      Dennis Dunn, Esq.
      Deputy Attorney General
      Russell Willard, Esq.
      Senior Assistant Attorney General
      Georgia Office of the Attorney General
      40 Capitol Square
      Atlanta, GA 30334
      ccarr@law.ga.gov
      ddunn@law.ga.gov
      rwillard@law.ga.gov

      Joshua Barrett Belinfante, Esq.
      Vincent Robert Russo, Jr., Esq.
      Brian Edward Lake, Esq.
      Carey Allen Miller, Esq.
      Alexander Denton, Esq.
      Special Assistant Attorneys General
      Robbins Ross Alloy Belinfante Littlefield, LLC
      500 Fourteenth St., N.W.
      Atlanta, GA 30318
      Telephone: (678) 701-9381
      Fax: (404) 856-3250
      jbelinfante@robbinsfirm.com
      blake@robbinsfirm.com
      vrusso@robbinsfirm.com
      cmiller@robbinsfirm.com
      adenton@robbinsfirm.com
Case 1:18-cv-05391-SCJ Document 240 Filed 02/18/20 Page 43 of 43




Bryan P. Tyson, Esq.
Bryan F. Jacoutot, Esq.
Diana LaRoss, Esq.
Special Assistant Attorneys General
Taylor English Duma LLP
1600 Parkwood Circle
Suite 200
Atlanta, GA 30339
Telephone: (678) 336-7249
btyson@taylorenglish.com
bjacoutout@taylorenglish.com
dlaross@taylorenglish.com



                               /s/ Leslie J. Bryan
                               Leslie J. Bryan
                               Georgia Bar No. 091175
